394 F.2d 985
Ollie ALSOBROOKS, Appellant,v.John W. GARDNER, Secretary of Health, Education, andWelfare, Appellee.
No. 22587.
United States Court of Appeals Fifth Circuit.
May 22, 1968.

Lampton O. Williams, Poplarville, Miss., for appellant.
Morton Hollander, Martin Jacobs, William Kanter, Attys., Dept. of Justice, Washington, D.C., for appellee.
Before GEWIN and COLEMAN, Circuit Judges, and McRAE, District Judge.
ORDER DENYING PETITION FOR REHEARING
PER CURIAM:


1
On the authority of the decision of the Supreme Court in Hopkins, Petitioner v. Cohen, Acting Secretary of Health, Education, and Welfare, 390 U.S. 530, 88 S.Ct. 1146, 20 L.Ed.2d 87, decided April 2, 1968, it is


2
Ordered that the Petition for Rehearing in this cause is hereby


3
Denied.